DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive. Applicant argues that West fails to disclose “positioning a second substrate on top of the liquid crystal to form an initial layer structure and applying uniform pressure to at least one of the first or second substrates of the initial layer structure to create a final layer structure in which the first chiral nematic liquid crystal is uniformly aligned with a helical axis substantially perpendicular to a plane of the first substrate”, because the combination of spacers and a roller to apply pressure as per West is not equivalent to the above claimed steps. Furthermore, Applicant argues that the device of West is designed to inherently cause non-uniform distribution of states of the cholesteric film, since the device generates images via selective application of pressure.
However, Examiner notes that the “selective application of pressure” is a separate step that occurs by an external human user, which occurs after complete manufacture of the device. Thus, Applicant’s argument is not pertinent to the manufacturing method as disclosed by West, but rather by the method of using the device after manufacture. Furthermore, contra Applicant’s arguments, West anticipates the claimed amendments including language of “applying uniform pressure” and “uniformly aligned”, in paragraph 2 of page 262, “A roller was used to squeeze the resulting sandwich, assuring uniform thickness across the display.” Examiner notes that this technique is conventionally known in the art for applying uniform pressure to the display. The device of West requires uniform pressure to manufacture the display having uniform thickness, for the purpose of having a images that can be recognized via user’s touch applying selective pressure, as noted by Applicant. Thus, West discloses the claimed step of applying uniform pressure to at least one of the first or second substrates. Therefore, Applicant’s arguments are not persuasive.
Claim(s) 1-2, 6, 23-24, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (XP 002041494).
Regarding claim 1, West discloses a method of aligning a chiral nematic liquid crystal (see figure 11.7, for instance) comprising: depositing a first chiral nematic liquid crystal (“high-polymer-content cholesteric display”, page 262, ¶ 2) onto a first substrate (“polyester substrates”, page 262, ¶ 2); positioning a second substrate on top of the liquid crystal to form an initial layer structure (“The cholesteric formulation was poured on one substrate and then the second substrate was pressed over the cholesteric formulation”, page 262, ¶ 2); and applying uniform pressure to at least one of the first or second substrates of the initial layer structure to create a final layer structure in which the first chiral nematic liquid crystal is uniformly aligned with a helical axis substantially perpendicular to a local plane of the first substrate (“switch the focal-conic to the planar state”, p. 262 ¶ 3).
Regarding claim 2, West discloses the method of claim 1, wherein the pressure applied to the at least one of the first or second substrates is applied by a roller across the at least one of the first or second substrates to exert substantially uniform rolling pressure (“A roller was used to squeeze the resulting sandwich” page 262, ¶ 2).
Regarding claim 6, West discloses the method of claim 1, wherein the first chiral nematic liquid crystal contains photopolymerisable moieties, wherein the method further comprises: subjecting the final layer structure to at least one of UV or visible light to produce a first photopolymerised liquid crystal layer (page 262, paragraph 2).
Regarding claim 23, West discloses an optical filter (see figure 11.7, for instance)  formed by the steps of: depositing a first chiral nematic liquid crystal onto a first substrate (“high-polymer-content cholesteric display”, page 262, ¶ 2); positioning a second substrate on top of the first chiral nematic liquid crystal to form an initial layer structure (“The cholesteric formulation was poured on one substrate and then the second substrate was pressed over the cholesteric formulation”, page 262, ¶ 2); and applying uniform pressure to at least one of the first substrate or the second substrate of the initial layer structure to create a final layer structure in which the first chiral nematic liquid crystal is uniformly aligned with a helical axis substantially perpendicular to a local plane of the first substrate (“switch the focal-conic to the planar state”, p. 262 ¶ 3).
Regarding claim 24, West discloses the optical filter of claim 23, wherein the first chiral nematic liquid crystal contains photopolymerisable moieties, wherein the optical filter is further formed by the steps of: subjecting the final layer structure to at least one of UV or visible light to produce a first photopolymerised liquid crystal layer (page 262, paragraph 2).
Regarding claim 28, West discloses the method of Claim 6, wherein the first photopolymerised liquid crystal layer is a solid film (“polymerization serves to adhere the front and back plastic substrates”, page 262) in which the first chiral nematic liquid crystal is uniformly aligned with a helical axis substantially perpendicular to the plane of the first substrate (page 262, paragraph 2).
Regarding claim 29, West discloses the method of Claim 13, wherein the first photopolymerised liquid crystal layer and the second photopolymerised liquid crystal layer are solid films (“polymerization serves to adhere the front and back plastic substrates”, page 262).
Regarding claim 30, West discloses the optical filter of claim 24, wherein the first photopolymerised liquid crystal layer is a solid film (“polymerization serves to adhere the front and back plastic substrates”, page 262) in which the first chiral nematic liquid crystal is uniformly aligned with a helical axis substantially perpendicular to the plane of the first substrate (page 262, paragraph 2).
Allowable Subject Matter
Claims 3-5, 7-9, 11-12, 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
West discloses the method of claim 1, and wherein a thickness of the first chiral nematic liquid crystal in the final layer structure is in a range of 2 to 9 micrometers (page 262, paragraph 2), wherein at least one of the first or second substrates comprise: at least one of a polymer or a transparent conductive material (page 262, paragraph 2). 
However, West does not expressly disclose wherein the pressure applied to the at least one of the first or second substrates is applied by passing the initial layer structure between two opposed rollers, or wherein the two opposed rollers are separated by a gap which is less than a thickness of the initial layer structure, further comprising: removing one of the first or second substrates, wherein a remaining one of the first or second substrates is a remaining substrate; depositing a second chiral nematic liquid crystal onto the first photopolymerised liquid crystal layer; positioning an additional substrate on top of the second chiral nematic liquid crystal to form the initial layer structure; and applying uniform pressure to at least one of the additional or remaining substrates to create the final layer structure in which the second chiral nematic liquid crystal is uniformly aligned with a helical axis substantially parallel to the helical axis of the first chiral nematic liquid crystal; wherein the second chiral nematic liquid crystal is selected to form a helical structure of a same or opposite handedness of the first chiral nematic liquid crystal, wherein the pressure applied to the at least one of the additional or remaining substrates is applied by a roller across the at least one of the additional or remaining substrates to exert substantially uniform rolling pressure, wherein the pressure applied to the at least one of the additional or remaining substrates is applied by passing the initial layer structure between two opposed rollers, wherein a combined thickness of the first photopolymerised chiral nematic liquid crystal layer and the second chiral nematic liquid crystal in the final layer structure is in a range of 4 to 18 micrometers, wherein the second chiral nematic liquid crystal contains photopolymerisable moieties, wherein the method further comprises: subjecting the final layer structure to at least one of UV or visible light to produce a second photopolymerised liquid crystal layer, wherein an inner surface of at least one of the first substrate or the second substrate adjacent to the first chiral nematic liquid crystals includes an alignment layer for inducing parallel anchoring of liquid crystal molecules, further formed by the steps of: removing one of the first substrate or the second substrate, wherein a remaining one of the first or the second substrate disposed on the first photopolymerised liquid crystal layer is a remaining substrate; depositing a second chiral nematic liquid crystal onto the first photopolymerised liquid crystal layer; positioning an additional substrate on top of the second chiral nematic liquid crystal to form the initial layer structure; and applying pressure to at least one of the remaining substrate or the additional substrate of the initial layer structure to create the final layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to the helical axis of the first chiral nematic liquid crystal, wherein a handedness of the second chiral nematic liquid crystal is at least one of a same or opposite of the first chiral nematic liquid crystal, wherein an inner surface of at least one of the first substrate, the second substrate, or the additional substrate adjacent to at least one of the first or second chiral nematic liquid crystals includes an alignment layer for inducing parallel anchoring of liquid crystal molecules.

Claim 13 is allowed.
Claim 13 recites, inter alia¸ a method of manufacturing an optical filter, the method comprising the steps of: a) depositing a first chiral nematic liquid crystal containing photopolymerisable moieties onto a first substrate; b) positioning a second substrate on top of the chiral nematic liquid crystal; c) applying uniform rolling pressure to at least one of the first or second substrates to create a layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate; d) subjecting the layer structure to at least one of UV or visible light to produce a first photopolymerised liquid crystal layer; e) removing one of the substrates to expose a surface of the photopolymerised liquid crystal layer, wherein a remaining one of the first or second substrates is a remaining substrate; f) depositing a second chiral nematic liquid crystal selected to form a helical structure containing photopolymerisable moieties onto the exposed surface of the first photopolymerised liquid crystal layer, wherein a handedness of the second chiral nematic liquid crystal is a same or opposite of the first photopolymerised liquid crystal crystal layer; g) positioning an additional substrate on top of the second chiral nematic liquid crystal; h) applying uniform rolling pressure to at least one of the remaining or additional substrates to create a layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to a helical axis of the photopolymerised chiral nematic liquid crystal, crystal; and i) subjecting the layer structure to at least one of UV or visible light to photopolymerise the second chiral nematic liquid crystal to produce a second photopolymerized liquid crystal layer.
West (XP 002041494) discloses a method of manufacturing an optical filter, the method comprising the steps of: a) depositing a first chiral nematic liquid crystal containing photopolymerisable moieties onto a first substrate (page 262, paragraph 2); b) positioning a second substrate on top of the chiral nematic liquid crystal (page 262, paragraph 2); c) applying rolling pressure to at least one of the first or second substrates to create a layer structure in which the first chiral nematic liquid crystal is aligned with a helical axis substantially perpendicular to a local plane of the first substrate (page 262, paragraph 2); d) subjecting the layer structure to at least one of UV or visible light to produce a layer of photopolymerised chiral nematic liquid crystal layer (page 262, paragraph 2).
However, West does not expressly disclose e) removing one of the substrates to expose a surface of the photopolymerised liquid crystal layer, wherein a remaining one of the first or second substrates is a remaining substrate; f) depositing a second chiral nematic liquid crystal selected to form a helical structure containing photopolymerisable moieties onto the exposed surface of the first photopolymerised liquid crystal layer, wherein a handedness of the second chiral nematic liquid crystal is a same or opposite of the first photopolymerised liquid crystal crystal layer; g) positioning an additional substrate on top of the second chiral nematic liquid crystal; h) applying uniform rolling pressure to at least one of the remaining or additional substrates to create a layer structure in which the second chiral nematic liquid crystal is aligned with a helical axis substantially parallel to a helical axis of the photopolymerised chiral nematic liquid crystal, crystal; and i) subjecting the layer structure to at least one of UV or visible light to photopolymerise the second chiral nematic liquid crystal to produce a second photopolymerized liquid crystal layer, nor would it have been obvious to do so in combination.
Claims 14, 21 and 29 are allowed by virtue of dependency from claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/16/2022